DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woo et al (2014/0253532) hereinafter, Woo.

In regards to claim 1, Woo teaches an electronic device comprising: 
	a processor (fig. 14 (904)/fig. 6 (10)); 
	 a display panel configured to include a plurality of pixels including a first pixel and a second pixel (fig. 15 (display))

    PNG
    media_image1.png
    570
    751
    media_image1.png
    Greyscale

	and a display driving circuit configured to drive the display panel and to receive image data to be displayed through the display panel from the processor (fig. 14 (910)) and 

	wherein the display driving circuit is configured to [0097]:
	 identify output data of the first pixel and output data of the second pixel to display the image data, and when the output data of the first pixel and the output data of the second pixel have more than a specified similarity [0044-0050], drive the first pixel and the second pixel by using a source amplifier specified in relation to the first pixel [0082-0089, 0091-0093]. 

In regards to claim 14, Woo teaches an image output method performed by a display driving circuit of an electronic device, the method comprising [0044-0055]: receiving image data to be displayed through a display panel from a processor of the electronic device (fig. 14 (904)/fig. 6 (10));  identifying output data of a first pixel and output data of a second pixel to display the image data;  and when the output data of 
 
5.	In regards to claim 2, Woo teaches electronic device of claim 1, wherein the first pixel and the second pixel are adjacent to each other, and wherein[0042], when the output data of the first pixel and the output data of the second pixel have more than the specified similarity, the display driving circuit turns on source amplifiers of the first pixel, deactivates source amplifiers of the second pixel, and connects outputs of the source amplifiers of the first pixel to the second pixel. [0082-0089, 0091-0093]
In regards to claim 3, Woo teaches electronic device of claim 2, wherein at least some of sub-pixels of the first pixel and at least some of sub-pixels of the second pixel, which share the source amplifier output light of substantially the same color [0058-0064]. 
In regards to claim 4, Woo teaches electronic device of claim 1, wherein the display driving circuit determines a threshold value ([0042] at least the same), based on a scene transition level of the image data, when the output data of the first pixel and the output data of the second pixel are within the threshold value, deactivates source amplifiers of the second pixel and connects outputs of the source amplifiers of the first pixel to the second pixel [0041-0049]. 
In regards to claim 15, Woo teaches image output method of claim 14, wherein the driving of the first pixel and the second pixel includes: turning on source amplifiers of the first pixel;  and deactivating source amplifiers of the second pixel adjacent to the first  [0041-0049].

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Xiong et al (2016/0162242) hereinafter, Xiong

In regards to claim 5, Woo fails to teach the electronic device of claim 4, wherein the display driving circuit divides the display panel into a plurality of sections, and calculates the scene transition level for each of the plurality of sections. 
		However, Xiong teaches wherein the display driving circuit divides the display panel into a plurality of sections, and calculates the scene transition level for each of the plurality of sections.([0020-0030] (fig. 1 (106a, 108a, 110a, and 112a)). 
		It would have been obvious to one of ordinary skill in the art to modify the teachings of Bae to further include wherein the display driving circuit divides the display panel into a plurality of sections, and calculates the scene transition level for each of the 
 
In regards to claim 6, Woo in view of Xiong teaches electronic device of claim 5, wherein the display driving circuit divides a remaining section except for an indication bar section and a navigation bar section of the display panel into the plurality of sections.(fig. 5 (502) [0058-0060] Xiong. 
In regards to claim 7, Woo in view of Xiong teaches electronic device of claim 5, wherein the display driving circuit applies a first threshold value to a moving section of which the scene transition level is greater than or equal to a preset reference value among the plurality of sections, and applies a second threshold value to a still section of which the scene transition level is less than the preset reference value, and wherein the first threshold value is greater than the second threshold value [0034, 0066] parameters of Xiong and [0042-0046] (fig. 6 compare block and threshold) Bae. 
In regards to claim 12, Woo in view of Xiong teaches electronic device of claim 4, wherein the display driving circuit receives information associated with a section division of the display panel from the processor, divides the display panel into a plurality of sections based on the information, and connects the outputs of the source amplifiers of the first pixel to the second pixel, based on the scene transition level with regard to at least some of the plurality of sections. [0034, 0066] parameters of Xiong and [0042-0046] (fig. 6 compare block and threshold) Woo
In regards to claim 13, Woo in view of Xiong teaches electronic device of claim 12, wherein the display driving circuit sets a fixed threshold value for at least some of 

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/GRANT SITTA/Primary Examiner, Art Unit 2694